DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claims 1-4, 6-13, 15-17, 19-23, 28, 30, 31, 33, 34, 37, 38, 40, 41, 43-47, 50, 51 and 55 are pending and under consideration.
Claim Objections
Claims 2 and 44 are objected to because of the following informalities: the “6000 ppm” and “5000 ppm” should be replaced with “6000 ppm by Karl Fisher analysis” and “5000 ppm by Karl Fisher analysis,” in said claims.  Appropriate correction is required.
Claims 6, 7 and 43 is objected to because of the following informalities: the term “an” should be inserted prior to the term “organic” in said claims. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the “XRPD” should be replaced with “XRPD 2-theta (2-θ)” in said claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-13, 15, 16, 30, 37, 38, 40, 41, 43 and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 11-13, 15, 16, 40, 41, 43 and 44, “the isolated precipitate” is vague since there is an isolated precipitate in steps d) and e) and the claims uses an open-ended transition term, i.e. comprising. Which is intended? The “the isolated precipitate” in steps d) and e) are not the same. Thus, claims 2, 11-13, 15, 16, 40, 41, 43 and 44-47 are vague.
In claims 30 and 37, the claims recite, “5% to 15% by weight” and “5% to 10% by weight,” respectively. However, the weight percent is relative to something but is not stated in the claim. Therefore, claims 30, 37 and 38 are vague.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating gastroesophageal reflux disease (GERD), functional dyspepsia, functional motility disorder, gastroparesis, paralytic ileus, post-operative ileus, intestinal pseudo-obstruction, irritable bowel syndrome (IBS), constipation, enteral feeding intolerance (EFI), esophagitis, post-operative ileus, megacolon, gastritis, gastrointestinal stasis, and abomasal emptying defect does not reasonably provide enablement for the treatment of emesis, nausea, heartburn, chronic grass sickness or gastrointestinal disorders, generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The scope of the compounds embraces the trihydrate of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt.
	(b) Scope of the diseases covered.  The gastrointestinal tract comprises the mouth, throat (which includes the fauces and the pharynx), esophagus, stomach, duodenum, jejunum, ileum (including the ileocecal valve), the cecum, the appendix, the ascending colon, the transverse colon, the descending colon, and the sigmoid colon, rectum, anal canal, and anus.  The Gastrointestinal System has also five organs that lie outside the GI track: the spleen, pancreas, liver, gall bladder and bile ducts. Thus, the claim covers any and all disorders of any of these organs. This includes colon cancers, including adenocarcinomas, either of the mucinous (colloid) type or the signet ring type, squamous cell, neuroendocrine carcinomas, carcinomas of the scirrhous type, lymphomas, melanomas, sarcomas (including fibrosarcomas and Leiomyosarcomas), and Carcinoid tumors. There are many other GI cancers, such as cancer of the ilieum (including those of the adenocarcinoma and carcinoid types, and Burkitt lymphoma), duodenal neoplasms, Secondary lymphoma of the small bowel, and pancreatic adenocarcinoma. 
	Whipple's disease is a chronic, multisystem, relapsing inflammatory disease that usually affects the small intestine and mesenteric lymph nodes. Its cause is Whipple's bacillus.
There are disorders of the  esophagus, including the Upper Esophageal Sphincter (UES), such as swallowing disorders (dysphagia, odynophagia, and achalasia), the three main Esophageal Diverticula (Zenker's diverticulum, Mid-esophageal diverticulum, and Ephiphrenic diverticulum), an assortment of esophageal strictures,  Gastroesophageal reflux disease (GERD), Barrett’s esophagus, Mallory-Weiss Syndrome, and two forms of cancer, squamous cell carcinoma of the esophagus, and adenocarcinoma of the esophagus. 
There are numerous malabsorption disorders e.g. Lymphangiectasia, Abetalipoproteinemia, Eosinophilic gastroenteritis, Systemic mastocytosis, Celiac Disease, and Amyloidosis.  
It includes numerous forms of Chronic Gastritis, including Chronic Atral Gastritis, Chronic Atrophic Gastritis, Multifocal Atrophic Gastritis (MAG), chemical gastritis, Autoimmune Gastritis, Helicobacter gastritis, Infectious granulomatous gastritis, Hypertrophic gastritis, Chronic noninfectious granulomatous gastritis, Lymphocytic gastritis, Eosinophilic gastritis, Radiation gastritis, and ischemic gastritis. There is also Acute gastritis, a group of disorders that fall into the subcategories of erosive (e.g., hemorrhagic erosions, superficial erosions, deep erosions) and nonerosive. 
There are other conditions such as acute necrotizing pancreatitis, colic, rectal prolapse, Crohn’s Disease, amebic dysentery, Neutropenic enterocolitis of the cecum or ascending colon, Typhlitis (inflammation of the cecum),  HIV enteropathy, Hyperplastic Gastropathy (including Menetrier's Disease, Hypersecretory gastropathy, and gastric hyperplasia), Acute Self-Limited Enterocolitis,  Peptic Ulcer Disease  (Duodenal Peptic Ulcer and  Gastric Peptic Ulcer), stress ulcers (Curling’s ulcer, Cushing’s ulcer),  Stevens-Johnson syndrome (SJS), ulcerative colitis, hiatal hernia,  Duodenal atresia, jejunal atresia, and ileal atresia, intestinal lipodystrophy,  Peutz-Jeghers syndrome, short bowel syndrome, pancreatic cysts and pseudocyst,  urinary and fecal incontinencies,  volvulus (abnormal twisting of the cecum, ileum, sigmoid colon or stomach), splenic flexure syndrome, Angiodysplasia of the Colon (a vascular abnormality), Familial adenomatous polyposis (FAP), neonatal small left colon syndrome (NSLCS), Hirschsprung disease, Ogilvie syndrome, acute megacolon, chronic megacolon, toxic megacolon, Colovesical fistula, Rectovesical fistula, Appendicovesical fistula, encopresis, ileocecal valve syndrome, meconium ileus, Adynamic Ileus, Mechanical Ileus, Ileovesical fistula, neutropenic enterocolitis of the ileum, ileocecal syndrome, Cronkhite-Canada syndrome, Cloacal exstrophy, Mesenteric adenitis, Necrotizing enterocolitis (NEC), Schnitzler Syndrome, hemorrhoids, Zollinger-Ellison syndrome, infectious enterocolitis, Eosinophilic Gastroenteritis, appendicitis, pancreatic insufficiency, intestinal polyps, chronic constipation and much, much more. 
The term it should be noted embraces contradictory problems, such as excess gastric acid secretion and also insufficient gastric acid secretion. It covers mobility disorders in which food moves too fast and also moves too slow. It covers disorders where the secum mixes in too much mucus and when it mixes in not enough. It covers forms in inflammation of the rectum, including Antibiotic-Induced Proctitis, Gonorrheal Proctitis, Herpetic Proctitis, Ischemic Proctitis, Radiation Proctitis, Syphilitic Proctitis and idiopathic proctitis. 
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is not provided for this particular salt hydrate of naronapride. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for this particular salt hydrate of naronapride and the many GI disorders embraced by the scope.
(D) State of the Prior Art: The present compound is a dihydrochloride salt and trihydrate of naronapride, which possess a unique combination of both 5HT4 agonistic and D2 antagonistic properties.   
(E)  Working Examples: There are no working examples drawn to the utility claimed, i.e. treatment of a gastrointestinal disorders disclosed.
(F) Skill of those in the art:  The prior art also knows that there is an immense variety of causes for GI disorders. Some are of infectious origin, some are autoimmune is origin, some are structural problems, some are genetic, some are congenital anomalies, or developmental disorders.  Some are rather complex, and can have multiple origins. For example, SJS is an immune-complex-mediated hypersensitivity disorder caused by many drugs, viral infections, and malignancies and is often of unknown origin. Colon splenic flexure distention can be caused by infection (tuberculosis, amebiasis), inflammation (ulcerative colitis, Crohn's disease), twisting of the colon (torsion, volvulus) or obstruction (e.g. from cancer). Causes of ileocecal valve syndrome include dehydration, emotional upsets, poor eating habits (overeating, eating too frequently, or too quickly, under-chewing food) and reactions to particular foods especially carbonated drinks, alcohol, and caffeine. Some caused by side effects of radiation, some are caused by physical irritation or trauma induced by swallowed bones, from atherosclerotic thrombi, from excess eosinophils, from infiltration of T lymphocytes, from ischemia, etc. Some are caused by foods being in places they don’t belong. Some arise from problems in diet, ingested toxins, Electrolyte abnormalities, Metabolic abnormalities, from prolonged vomiting or retching due to e.g. excessive alcohol intake, from genetic disorders, from openings or gaps which don’t belong, or from openings or passageways which are blocked, from infectious agents (especially bacteria, viruses and protozoa), and many are of unknown origin. Therefore, the skill varies quite widely for treating GI disorders. Some are amenable to pharmaceutical treatment, some cannot themselves be treated with pharmaceuticals but some management of symptoms can be done with pharmaceuticals, some can be treated only with surgery (e.g. stomach cancers, Hirschsprung disease, NSLCS, Duodenal atresia, jejunal atresia, ileal atresia, and stenosis of the colon, to name just a few), some by dietary restrictions (e.g. ileocecal valve syndrome) and some are utterly untreatable. Treatment is often tailored to the underlying case. Thus, the wide range that are of infectious origin are treated by drugs which are effective against the bacteria, fungus, virus, etc., which causes the disorder, anticancer agents are given for different forms of cancer, structural problems (e.g. organs being twisted, or one organ intruding on another) are sometimes treated with surgery, chiropractic adjustments, or applied kinesiology. Decompression procedures are used for some disorders which have no pharmaceutical treatment. For example: Sigmoid volvulus (which can be life-threatening) is treated sigmoidoscopy, or sigmoid colectomy; cecal volvulus is treated with hemicolectomy, or colonoscopy; Sigmoid obstruction secondary to diverticulitis or carcinomais treated with sigmoid resection, the Hartman procedure, and primary anastomosis; obstruction of splenic flexure is treated with extended hemicolectomy, and proximal colostomy; Ogilvie syndrome is treated with colonoscopic decompression. Thus, a drug that treats generally such utterly diverse disorders would be contrary with what is known about the considerable diversity of GI problems.
(G) The quantity of experimentation needed:  Owing to the above, especially factors 1, 4 and 6, the experimentation needed is expected to be quite substantial. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6-13, 15-17, 19-23, 28, 30, 31, 33, 34, 37, 38, 40, 41, 43-47, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irwin et al. (US 7176218) in view of Braun et al. (Mol. Pharmaceutics, 2014, 11, pp, 3145-3163).
	The present application claims a method of making the trihydrate form of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt, which has the following formula: 
	 
    PNG
    media_image1.png
    111
    355
    media_image1.png
    Greyscale
, by 
combining the free base with organic solvent;
adjusting the pH between 3.5 and 4.5 by the addition of HCl;
stirring until the salt precipitates from solution;
isolating the precipitate; and
drying the precipitate under reduced pressure until a water content of between 6.5 to 10% by weight is reached.

 The ‘218 publication teaches a method of making a di-HCl salt where concentrated HCl is added to the free base (amine) in an ethanol/isopropanol mixture (1:1, v/v). The resultant suspension is stirred for several hours at room temperature and the precipitate collected under vacuum filtration, followed by rinsed with ethanol/isopropanol mixture (1:1, v/v). The crude di-HCl is resuspended in ethanol and heated to reflux. The mixture is allowed to cool to room temperature for about 1 hour. The product is collected under vacuum filtration and rinsed with ethanol, followed by air drying. The solids are again resuspended in ethanol and wanred to about 55°C to give a clear solution, followed by the addition of isopropanol. The product was precipitated by slow cooling to room temperature and the suspension is stirred for several hours before vacuum filtration. The final product is vacuum dried at room temperature for several hours and then at about 55°C until a constant weight is achieved, see page 26, lines 23-46. The difference being that the drying is stopped before having a constant weight. 
The compound has the following formula: 

    PNG
    media_image2.png
    128
    356
    media_image2.png
    Greyscale
.The only difference between the claimed compound and the referenced compound is the trihydrate, 0 molecules of water versus Applicant’s 3 molecules of water.
The end of the drying process is defined by the water content. When a hydrate form exists, the usual and common method to obtain the anhydrate form is a drying process. The skilled person would therefore not perform the drying process to the end (constant weight) if he wants to know whether the compound is prone to have one or more hydrate forms. He will carry out the drying process until a certain water content and check the formation of a hydrate form. This is part of routine practice in the case of the investigation of a compound to determine whether it is prone to form hydrate.
The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Braun et al. teaches that “[h]ydrate formation in molecular compounds is an important phenomenon encountered in many applications, which has also implications for our fundamental understanding of the assembly of molecules in the solid state. Hydrates are often unavoidable when materials are prepared, processed, stored, or used, and therefore they impact the economy of many fine chemical processes. Water adducts (hydrates) are of high practical importance in drug manufacturing since many processing steps are carried out in the presence of water or moisture (e.g., crystallization, lyophilization, wet granulation, aqueous film-coating, storage, etc.). The incorporation of water usually changes the properties of a substance significantly. Two of the most important aspects are the lower water solubility and dissolution rate of a hydrate compared to the corresponding anhydrous form(s),” see page 3145. 
Thus, one skilled in the art would make a hydrated version to improve the properties of a known drug since Braun et al. teach hydrates changes the properties of substances significantly.  
Therefore, one of ordinary skill in the art would make a hydrated version of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride as taught by Braun to improve the properties of the substance to treat gastrointestinal disorders because Irwin teaches (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride can treat gastrointestinal disorders. 
Thus, claims 1-4, 6-13, 15-17, 19-23, 28, 30, 31, 33, 34, 37, 38, 40, 41, 43-47, 50 and 51 are rendered obvious by Irwin et al. in view of Braun et al.   
To overcome the rejection, the x-ray data may be added to claim 1. If Applicant decided to adds x-rays data to claim 1, the Examiner suggests adding at least 5 diffraction peaks for proper identification of the crystalline form.


Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mcrorie et al. (WO 2010062959) in view of Braun et al. (Mol. Pharmaceutics, 2014, 11, pp, 3145-3163) further in view of Irwin et al. (US 7176218).
	The present application claims a method of treating a gastrointestinal disorder in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a trihydrate form of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt, which has the following formula: 
	 
    PNG
    media_image1.png
    111
    355
    media_image1.png
    Greyscale

The ‘959 publication teaches a method of treating a pain of gastrointestinal origin, colonic hypersensitivity and IBS in a patient in need thereof, see page 31, claim 1, comprising administering to the subject in need thereof a therapeutically effective amount of a compound a (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt, which has the following formula: 

    PNG
    media_image2.png
    128
    356
    media_image2.png
    Greyscale
, or a solvate thereof see page 11, lines 25-26 and the last line on the page.
The only difference between the claimed compound and the referenced compound is the trihydrate, 0 molecules of water versus Applicant’s 3 molecules of water.
Braun et al. teaches that “[h]ydrate formation in molecular compounds is an important phenomenon encountered in many applications, which has also implications for our fundamental understanding of the assembly of molecules in the solid state. Hydrates are often unavoidable when materials are prepared, processed, stored, or used, and therefore they impact the economy of many fine chemical processes. Water adducts (hydrates) are of high practical importance in drug manufacturing since many processing steps are carried out in the presence of water or moisture (e.g., crystallization, lyophilization, wet granulation, aqueous film-coating, storage, etc.). The incorporation of water usually changes the properties of a substance significantly. Two of the most important aspects are the lower water solubility and dissolution rate of a hydrate compared to the corresponding anhydrous form(s),” see page 3145. 
Thus, one skilled in the art would make a hydrated version to improve the properties of a known drug since Braun et al. teach hydrates changes the properties of substances significantly.  
  Irwin teaches a method of treating a broader range of gastrointestinal disorder in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt, see column 44, claims 2 and 4.
The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, one of ordinary skill in the art would make a hydrated version of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride to improve the properties of the substance to treat gastrointestinal disorders because Mcrorie teaches (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride and hydrates or solvates thereof can treat gastrointestinal disorders. 
Thus, claim 55 is rendered obvious by Mcrorie et al., in view of Braun et al., further in view of Irwin et al.   
To overcome the rejection, the x-ray data may be added to claim 55. If Applicant decided to adds x-rays data to claim 55, the Examiner suggests adding at least 5 diffraction peaks for proper identification of the crystalline form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-13, 15-17, 19-23, 28, 30, 31, 33, 34, 37, 38, 40, 41, 43-47, 50, 51 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10570127 in view of Romeo et.al. (WO 2018153890). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘127 are drawn to a bulk composition comprising the trihydrate form of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt and at least one container, and wherein the bulk composition comprises less than about 5000 ppm organic solvent. The present claims are drawn to a process of making said compound and claim 55 is drawn to a method of treating gastrointestinal disorders with the same compound. The same process of synthesizing said compound is disclosed in both applications. Adding bulk pharmaceutical compositions to a container is obvious, see the ‘890 publication, pages 1-2, bridged paragraph. Moreover, there is no patentable distinction between a product and a method of making or using said product.

Claims 1-4, 6-13, 15-17, 19-23, 28, 30, 31, 33, 34, 37, 38, 40, 41, 43-47, 50, 51 and 55 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-18, 22-26, 30-32 and 35-46 of copending Application No. 16734961.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘961 application are drawn to a method of treating gastrointestinal disorders with a pharmaceutical composition comprising a trihydrate form of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt. The present claims are drawn to a process of making said compound and claim 55 is drawn to a method of treating gastrointestinal disorders with the same compound. The same process of synthesizing said compound is disclosed in both applications. Moreover, there is no patentable distinction between a method of using a product and a method of making said product. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

To overcome both obviousness type double patenting rejections, the x-ray data may be added to claims 1 and 55. If Applicant decided to adds x-rays data to claims 1 and 55, the Examiner suggests adding at least 5 diffraction peaks for proper identification of the crystalline form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624